Citation Nr: 0823314	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-34 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for pulmonary 
sarcoidosis.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for right knee 
condition.

4.  Entitlement to service connection for bilateral Achilles 
tendon condition.

5.  Entitlement to service connection for bilateral foot 
condition.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel




INTRODUCTION

The veteran served on active duty from June 1981 to August 
2004.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The competent medical evidence, overall, does not show 
that the veteran currently has pulmonary sarcoidosis.  

2.  The competent medical evidence, overall, does not show 
that the veteran currently has hemorrhoids. 

3.  The competent medical evidence, overall, does not show 
that the veteran currently has a right knee condition.

4.  The competent medical evidence, overall, does not show 
that the veteran currently has a bilateral Achilles tendon 
condition.

5.  The competent medical evidence, overall, does not show 
that the veteran currently has a bilateral foot condition.


CONCLUSIONS OF LAW

1.  Service connection for pulmonary sarcoidosis is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  Service connection for hemorrhoids is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

3.  Service connection for right knee condition is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

4.  Service connection for bilateral Achilles tendon 
condition is not warranted. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

5.  Service connection for bilateral foot condition is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

With respect to the veteran's claims, VCAA notice is not 
required because each issue involves a claim that cannot be 
substantiated as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records.  The appellant was afforded a VA medical examination 
in April 2004.  Significantly, the appellant has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran currently contends that as a result of active 
duty, he now has pulmonary sarcoidosis, hemorrhoids, a right 
knee condition, a bilateral Achilles tendon condition and a 
bilateral foot condition.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against each of the 
veteran's claims for service connection.  The preponderance 
of the evidence reflects that the veteran does not have any 
of the claimed conditions.

The veteran's service medical records reflect relevant 
complaints, symptoms, findings and/or diagnoses for each 
condition.  The veteran had sarcoidosis in 1988, and 
hemorrhoids in 1994.  He had diagnoses of plantar fasciitis 
in 1984 and 1998; diagnoses of pes planus in 1983, 1997 and 
2004; and a left heel spur in 1998.  He complained of right 
knee pain in 1981, 1985, 1997 and 2000.  In 1981 he had a 
diagnosis of poplitis tendonitis.  He complained of right 
ankle laxity in 1983, right ankle pain in 1987 and 2000.  
Tolo-fibular ligament sprain was shown in May 1982 and 
achilles tendonitis was shown in 1986 and 1995.

The veteran was given a VA examination in April 2004.  The 
report provides a specific history for each claimed 
condition, current complaints, and detailed results of 
physical examination.  

Specifically, the veteran's feet revealed no signs of 
abnormal weight bearing.  Examination showed no painful 
motion, edema, disturbed circulation, weakness, atrophy or 
tenderness.  He did not appear to have flat feet.  
Examination of the Achilles tendons bilaterally showed good 
alignment.  Dorsiflexion of all the toes bilaterally produced 
no pain.  Dorsiflexion of the ankle joints bilaterally showed 
no limitations.  Palpation of the metatarsal heads of the 
toes bilaterally showed no tenderness.  The veteran did not 
have claw feet, hammertoes, Morton's metatarsalgia, or hallux 
valgus or hallux rigidus deformities.  The veteran did not 
appear on the examination to have any limited function for 
standing and walking.  The veteran did not require any type 
of corrective shoe.  

Both knees were normal in general appearance and were 
negative for heat, redness, swelling, abnormal movement or 
tenderness.  There were no limiting factors of either knee of 
pain, fatigue, weakness, lack of endurance or incoordination.  
Drawer and McMurray testes were negative.  Range of motion 
was full.  See 38 C.F.R. § 4.71a, Plate II.  

Both ankles were normal in general appearance.  There was no 
heat, redness, swelling, abnormal movement or tenderness.  
There were no limiting factors of either ankle of pain, 
fatigue, weakness, lack of endurance or incoordination.  
There was no deformity of either ankle.  Range of motion was 
full.  See 38 C.F.R. § 4.71a, Plate II.

X-rays of the right knee, bilateral ankle and bilateral feet 
were negative.  

Rectal examination was normal.  

Results of pulmonary function testing were provided.  The 
examiner reported that the veteran's effort was noted to be 
very poor.  

The pertinent diagnosis for the claimed right knee condition, 
bilateral Achilles tendonitis, bilateral foot condition, 
sarcoidosis and hemorrhoids was the same: there was no 
diagnosis, no pathology to render a diagnosis.  

The VA examination report weighs against each of the claims 
as it shows that the veteran does not have any of the claimed 
conditions.  The examination was conducted specifically to 
determine the nature and extent of the claimed disabilities.  
It is the most recent medical evidence of record.  

The Board recognizes the veteran's contentions that he has 
each of the claimed conditions.  The Board finds it 
significant that the veteran has presented no evidence dated 
during the appeal period showing complaints, symptoms, 
findings or diagnoses related to any of the claimed 
conditions.  See McLain v. Nicholson, 21 Vet. App, 319 
(2007)).

Moreover, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

In this case, to the extent that the veteran is able to 
observe continuity of any pertinent symptoms that he links to 
service, his opinions are outweighed by the negative April 
2004 VA diagnoses.  

The Court of Appeals for Veterans Claims has held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143- 44 (1992).

In issues such as these, where the law and not the evidence 
is dispositive of the issue before the Board, the claim 
should be denied because of the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis, supra.  
Accordingly, entitlement to service connection for pulmonary 
sarcoidosis, hemorrhoids, a right knee condition, a bilateral 
Achilles tendon condition and a bilateral foot condition is 
denied.

	(CONTINUED ON NEXT PAGE)










ORDER

Service connection for pulmonary sarcoidosis is denied.

Service connection for hemorrhoids is denied.

Service connection for right knee condition is denied.

Service connection for bilateral Achilles tendon condition is 
denied.

Service connection for bilateral foot condition is denied.



____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


